Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed November 03, 2020 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim 5 is cancelled.
Claims 1-4 and 6-20, filed November 03, 2020, are examined on the merits.
On pages 9-10, Applicant argues Gutt fails to teach or suggest at least based on the user intent, execute an automated reasoning process to automatically determine a previously unknown relationship between two different visual elements of claim 1.  Applicant further points to [0038] of the published application to supports that the “dynamic reasoning” of the instant application is distinct from the cited prior art Gutt.  It is noted claim 1 recites “execute an automated reasoning process to generate a correlation between at least one of the visual elements extracted from the scene and stored knowledge accessible to the computing system” which is distinct from the cited portion of “dynamic reasoning” in paragraph [0038].  It is noted that claims are given their broadest reasonable interpretation consistent with the specification.  However, the instant claims are not limited to the critical steps that have been cited from the specification by Applicant as limitations that are not disclosed by Gutt.  As cited by the MPEP, the court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the 
On page 10, Applicant argues “there is absolutely no teaching or suggestion in Gutt to “execute an automated reasoning process” as claimed by at least the Applicant” as claimed by at least the applicant.  Applicant’s argument is not persuasive because Gutt discloses the graphical user interface implements visual search and exploration by allowing the user to express ideas and search terms without having to formulate words for them. The graphical user interface may render a visual representation for each object and important attributes for the set of objects. The important attributes include attributes that users frequently use to evaluate the set of objects. Users can visually interact with the important attributes rather than formulate textual queries to narrow the set of objects…the graphical user interface may include tangentially related categories to provide a user with an opportunity to serendipitously discover objects or relationships that are unknown to the user (column 2, lines 40-59).  The search box 410 also automatically displays search queries associated with each object in the two-dimensional representation 440 when a user hovers over an object with the pointer 420. The user may initiate a search using the search queries that are automatically displayed in the search box 410 in response to the hover by clicking on the search icon included in the search box 410 (column 9, lines 10-14).  Search box 610 automatically displays the search query associated with the selected object. Because the user selected the object with the pointer, the visual search engine searches the index server and object database using the search query associated with the clicked object (page 11, lines 4-10).  The citation above reasonably supports that the system of Gutt performs “an automated reasoning process to automatically…” as claimed.
On pages 11-12, Applicant asserts the distinction between the prior art Gutt et al. and the claimed invention as amendment is Gutt et al. is directed to a manual process e.g. “execute an automated reasoning process to automatically determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge.”  While, the claimed invention is 
On page 12, Applicant argues Gutt fails to teach or suggest that an automated reasoning process is executed to automatically determine a previously unknown relationship between two different visual elements of the scene “using the stored knowledge” as claimed by at least the Applicant’s independent claim 1.  Applicant’s argument is not persuasive because Gutt discloses the graphical user interface implements visual search and exploration by allowing the user to express ideas and search terms without having to formulate words for them. The graphical user interface may render a visual representation for each object and important attributes for the set of objects. The important attributes include attributes that users frequently use to evaluate the set of objects. Users can visually interact with the important attributes rather than formulate textual queries to narrow the set of objects…the graphical user interface may include tangentially related categories to provide a user with an opportunity to serendipitously discover objects or relationships that are unknown to the user (column 2, lines 40-59).  Further, Gutt discloses objects database 150 stores attributes and images for each object. The attributes include titles, image size, image dimensions, and other metadata for the object. The visual search engine 120 may request one or more objects from the objects database 150. In turn, the objects database 150 transmits attributes and images to the visual search engine 120 (column 4, lines 58-63).  The disclosure above reasonably discloses the argued limitations.


automatically displays search queries associated with each object in the two-dimensional representation 440 when a user hovers over an object with the pointer 420. The user may initiate a search using the search queries that are automatically displayed in the search box 410 in response to the hover by clicking on the search icon included in the search box 410, and page 11, lines 4-10, e.g. search box 610 automatically displays the search query associated with the selected object. Because the user selected the object with the pointer, the visual search engine searches the index server and object database using the search query associated with the clicked object) determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge (column 2, lines 40-64, e.g. the graphical user interface may include tangentially related categories to provide a user with an opportunity to serendipitously discover objects or relationships that are unknown to the user).  

On page 13, Applicant argues “Likewise the Applicant’s independent claims 13 and 16 recite similar relevant features as recited in the Applicant’s independent claim 1. Therefore, for at least the reasons recited above, the teachings of Z/'ses and Gutt, alone or in any allowable combination, also fail to render obvious the Applicant’s independent claims 13 and 16, which recites similar relevant features as independent claim 1. Thus, the Applicant’s independent claims 13 and 16 also fully satisfy the requirements of 35 U.S.C. § 103 and are patentable thereunder.” Applicant’s argument is not persuasive as the argued limitations have been addressed above.
On page 13, Applicant argues the Applicants’ dependent claims 2-4, 6-10, 14-15 and 17-20 depend either directly or indirectly from the Applicant’s independent claims 1, 13 and 16 and recite additional features thereof. As such, at least because the Applicant’s independent claims 1,13 and 16 are not rendered obvious by the teachings of Z/'ses and Gutt, alone or in any allowable combination, the Applicant’s dependent claims 2-4, 6-10, 14-15 and 17-20, which depend either directly or indirectly from the Applicant’s.  Applicant’s argument is not persuasive as the argued limitations have been addressed above.
On pages 14-16, Applicant argues there is absolutely no teaching or suggestion in Ishige for communicating the virtual element relating to the sematic elements descriptive of one or more visual features of the scene to a display device of another user of the computing system to augment a view of 
On page 16, the rejection of claim 12 has been maintained due to claim 12 being dependent from claim 11 and Applicant’s argument directed to claim 11 has been found to be not persuasive as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zises (US 2013/0170697 A1) in view of Gutt et al. (Gutt hereafter, US 8,335,784 B2).
In regard to claim 1, Zises discloses a vision-based user interface platform for a computing system comprising one or more computing devices, the platform comprising a plurality of instructions embodied in memory accessible by a processor of at least one of the computing devices, the instructions configured to cause the computing system to:
execute one or more image processing algorithms to extract one or more semantic elements from a scene depicted in a video, wherein the one or more semantic elements are descriptive of one or more visual features of the scene (page 5, [0050], e.g. image identification module 408 analyzes the 
execute one or more user interaction interpretation processes to determine an intent of a user (page 6, [0061], e.g. TARGETED INCENTIVE ACTIONS BASED ON LOCATION AND INTENT as incorporated by reference in its entirety) viewing the scene in relation to the computing system (page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);
based on the user intent, execute an automated reasoning process to generate a correlation between at least one of the visual elements extracted from the scene and stored knowledge accessible to the computing system (page [0059], e.g. so that the system may correlate team, uniform number, and player in order to transmit the correct statistics for viewing if so requested);
augment the scene with a virtual element relating to at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
However, Zises does not disclose based on the user intent, execute an automated reasoning process to automatically determine a previously unknown relationship between two different visual automatically displays search queries associated with each object in the two-dimensional representation 440 when a user hovers over an object with the pointer 420. The user may initiate a search using the search queries that are automatically displayed in the search box 410 in response to the hover by clicking on the search icon included in the search box 410, and page 11, lines 4-10, e.g. search box 610 automatically displays the search query associated with the selected object. Because the user selected the object with the pointer, the visual search engine searches the index server and object database using the search query associated with the clicked object) determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge (column 2, lines 40-64, e.g. the graphical user interface may include tangentially related categories to provide a user with an opportunity to serendipitously discover objects or relationships that are unknown to the user).  
Gutt discloses an improvement for overcoming these and other problems in the art relate in one regard to a computer system, graphical user interface, and computer-implemented method to visually search and explore a set of objects (column 1, lines 37-42).  One of ordinary skill in the art at the time of filing would have been motivated by Gutt to improve the system Zises to overcome the issues of the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Zises with the visual interface of Gutt to overcome the issue of the prior art.

In regard to claim 3, Zises in view of Gutt discloses the instructions are configured to cause the computing system to determine a relationship between a visual element of the scene and an element of knowledge accessible to the computing system and store data indicative of the relationship in computer memory (Zises, pages 4-5, e.g. relationship may be stored in a database. The tag module 308 may then determine the geographic location of the mobile device 132 based on the tag after consulting the database).
In regard to claim 4, Zises in view of Gutt discloses the instructions are configured to cause the computing system to augment the scene with a virtual element representative of the relationship between the visual element and the element of knowledge (Zises, page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
In regard to claim 6, Zises in view of Gutt disclose the instructions are configured to cause the computing system to augment the scene with a virtual element representative of the relationship between the two different visual elements of the scene (Zises, page 6, [0059], e.g. system may detect from the uniform number (and team, as appropriate) that the player is David Ortiz, and may access the desired statistics for that player. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
regard to claim 7, Zises in view of Gutt discloses the instructions are configured to cause the computing system to determine an active context of the user based on sensor data and select a display device for display of the virtual element based on the active context (Zises, page 2, [0022], e.g. the user may use the camera of a user device such as an iPhone or an iPad to provide context, such as the baseball game the user is watching in a ballpark, as mentioned above, along with requested items of information. In response, the system and the display of the user device may show items popping up to augment the reality of the game that is being watched. While the user is looking at the field using an iPad, he or she may aim the camera of the iPad for a close-up of a particular player. The player's image may be rendered on the display of the iPad during the real time baseball game, and player statistics for that player may also be rendered on the display by the system, responsive to the user's request for the statistics).
In regard to claim 8, Zises in view of Gutt discloses the instructions are configured to cause the computing system to display the virtual element on a display device of another user connected to the computing system (Zises, Figure 7B).
In regard to claim 9, Zises in view of Gutt discloses the instructions to execute one or more user interaction interpretation processes are configured to process a plurality of sensor inputs to determine, based on the processing of the sensor inputs, a multi-modal interaction of the user with the computing system, wherein the multi-modal interaction comprises at least two of speech (Zises, page 5, [0047], e.g. user may speak "statistics" and "David Ortiz" at the location of the mobile device. The audio identification module 404 may include a speech recognition system (not shown) that enables the spoken words of the user to be transcribed into text), gesture, gaze, touch, body motion, and facial expression (page 5, [0050], e.g. image identification module 408 analyzes the picture using an image recognition algorithm such as a facial feature recognition algorithm for facial recognition, or a numerical recognition algorithm jersey number recognition (neither algorithm shown) to match the uploaded picture with a 
In regard to claim 10, Zises in view of Gutt discloses the scene comprises a view of a live real world scene, and the instructions are configured to cause the computing system to augment the view of the live real world scene with the virtual element (Zises, Figure 7B).
In regard to claim 16, Zises in view of Gutt discloses a method for constructing a query, the method comprising, with a computing system comprising one or more computing devices including at least one display device:
executing one or more image processing algorithms to extract one or more visual features from a scene depicted in a video (page 5, [0050], e.g. image identification module 408 analyzes the picture using an image recognition algorithm such as a facial feature recognition algorithm for facial recognition, or a numerical recognition algorithm jersey number recognition (neither algorithm shown) to match the uploaded picture with a corresponding image of an item. The image recognition algorithm consults a database of images and corresponding statistics or other information items to identify the uploaded picture);
executing one or more user interaction interpretation processes to determine an intent of a user viewing the scene in relation to the computing system (page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);

constructing a query comprising the selected search terms to determine a correlation between at least one of the visual elements extracted from the scene (page 2, [0026], e.g. search for the name of that person to find the person's seat location), and
stored knowledge accessible to the computing system and to determine a relationship between two different visual elements of the scene using the stored knowledge (pages 4-5, e.g. relationship may be stored in a database. The tag module 308 may then determine the geographic location of the mobile device 132 based on the tag after consulting the database); and 
augmenting the scene with a virtual element comprising data retrieved in response to execution of the query relating to at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).

Gutt discloses determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge (column 2, lines 40-64, e.g. the graphical user interface may include tangentially related categories to provide a user with an opportunity to serendipitously discover objects or relationships that are unknown to the user).  
Gutt discloses an improvement for overcoming these and other problems in the art relate in one regard to a computer system, graphical user interface, and computer-implemented method to visually search and explore a set of objects (column 1, lines 37-42).  One of ordinary skill in the art at the time of filing would have been motivated by Gutt to improve the system Zises to overcome the issues of the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Zises with the visual interface of Gutt to overcome the issue of the prior art.
In regard to claims 13-15 and 17-20, Zises in view of Gutt discloses a vision-based communication platform and method for implementing the above cited vision-based user interface platform above.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2013/0170697 A1) in view of Ishige, H. et al. (Ishige hereafter, WO 2011114659 A1 provided in the Advisory Action mailed July 27, 2020)
In regard to claim 11, Zises discloses a vision-based communication platform for a computing system comprising one or more computing devices, the platform comprising a plurality of instructions embodied in memory accessible by a processor of at least one of the computing devices, the instructions configured to cause the computing system to:
execute one or more image processing algorithms to extract one or more semantic elements from a scene depicted in a video, wherein the one or more semantic elements are descriptive of one or 
execute one or more user interaction interpretation processes to determine an intent of a user viewing the scene in relation to the computing system (Zises, page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);
based on the user intent, augment the scene with a virtual element relating to the one or more of the semantic elements (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics); and
However, Zises does not disclose communicate the virtual element to a display device of another user of the computer system augment a view of the scene depicted on the display device of the other user of the computing system with the virtual element.
Ishige discloses Fig. 2 illustrates a state where a virtual object is disposed in the AR space recognized by using the information processing device 10. The AR space is a space where a space coordinate system of a virtual space recognized by analyzing a real space is superposed on a space coordinate system of the real space. This means that, if the position in the real space coordinate system in the AR space is determined, the coordinate in the AR space is uniquely determined (page 7, [0027]). 
Claim 12, Zises in view of Ishige discloses the scene comprises a view of a live real world scene, and the instructions are configured to cause the computing system to augment the other user's view of the live real world scene with the virtual element in real time (Zises, Figure 7B).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152